


TEXT MARKED BY [* * *] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND WAS FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


EXCLUSIVE LICENSE AGREEMENT
THIS EXCUSIVE LICENSE AGREEMENT (the “Agreement”) is entered into as of December
20, 2013 (the “Effective Date”) by and between Mills Pharmaceuticals, LLC., a
Delaware limited liability company having an address at 557 Seventh Street,
Brooklyn, NY 11215 (“MPI”), and BioVascular, Inc., a Delaware corporation having
an address at P.O. Box #2343, Rancho Santa Fe, California 92067 (“BVI”). BVI and
MPI may be referred to herein individually as a “Party” or collectively, as the
“Parties.”
RECITALS
WHEREAS, BVI has developed and owns or controls certain intellectual property
rights with respect to a controlled release formulation of anagrelide, among
other things, and owns or controls certain know-how, technology, documentation,
data, and other materials relating thereto; and
WHEREAS, MPI wishes to license such rights in order to develop and commercialize
Products.
NOW, THEREFORE, in consideration of the foregoing and the covenants and promises
contained in this Agreement, the Parties agree as follows:
1.
DEFINITIONS. The following capitalized terms shall have the subsequent meanings
when used in this Agreement. All other capitalized terms used herein are defined
elsewhere in this Agreement.

1.1    “API” means active pharmaceutical ingredient.
1.2    “Affiliate” means, with respect to either Party, any person, corporation
or other business entity which, directly or indirectly through one or more
intermediaries, actually controls, is actually controlled by, or is under common
control with such party. As used in this Section 1.2, “control” means to
possess, directly or indirectly, the power to affirmatively direct the
management and policies of such person, corporation or other business entity,
whether through ownership of at least fifty percent (50%) of the voting
securities or by contract relating to voting rights or corporate governance.
1.3    “Applicable Law” means all applicable laws, rules, regulations and
guidelines that may apply to the development, marketing, manufacturing or sale
of Products or the performance of either party’s obligations, or the exercise of
either party’s rights, under this Agreement, including but not limited to all
laws, regulations and guidelines governing the import, export, development,

 
 
 

- .

--------------------------------------------------------------------------------




marketing, distribution and sale of the Product in the Territory and, to the
extent relevant, all GCP, GLP or GMP standards or guidelines promulgated by any
Regulatory Authorities or the ICH.
1.4    “BVI Know-How” means all Know-How owned, licensed, or controlled by BVI
or its Affiliates as of the Effective Date or during the term of the Agreement
necessary or useful for the discovery, research, Development, manufacture, or
Commercialization of any Product.
1.5    “BVI Patents” means (a) those Patents set forth on Schedule 1.5 attached
hereto (the “Initial BVI Patents”); (b) any other Patents owned, licensed, or
controlled by BVI or any Affiliate thereof, or subject to an obligation of
assignment to BVI or any Affiliate thereof, Covering or relating to any portion
of the Technology; (c) any additions, divisionals, continuations,
continuations-in-part, conversion, supplemental examinations, extensions, term
restorations, registrations, re-instatements, amendments, reissuances,
corrections, substitutions, re-examinations, registrations, revalidations,
supplementary protection certificates, renewals, and foreign counterparts of the
Initial BVI Patents or the Patents described in (b) above, and any other Patents
owned, controlled, or licensed by BVI claiming priority to any of the foregoing
or any of the Patents referenced in clause (a) or (b) above; and (d) all patents
issuing from any of the Patents mentioned in clause (a), (b), or (c) above and
any foreign counterparts of any such Patents, and which shall include, in any
case, patents surviving post grant review and inter partes review.
1.6    “BVI Technology” means the BVI Know-How and the BVI Patents.
1.7    “BLA” means a Biologics License Application under the United States’
Public Health Services Act and Federal Food, Drug and Cosmetics Act, each as
amended, and the regulations promulgated thereunder, or a comparable filing
seeking Regulatory Approval in any country.
1.8    “Business Day” means any day other than Saturday, Sunday, or a day that
is a federal legal holiday in the U.S.
1.9    “Calendar Day” means each of those seven (7) days in the week.
1.10    “Calendar Year” means (a) for the first Calendar Year, the period
commencing on the Effective Date and ending on December 31 of the same year, (b)
for the Calendar Year in which this Agreement expires or is terminated, the
period beginning on January 1 of such Calendar Year and ending on the effective
date of such expiration or termination, and (c) for all other years, each
successive twelve (12) consecutive month period beginning on January 1 and
ending December 31.
1.11    “Cardiovascular Field” means the direct prevention, treatment, diagnosis
of myocardial infarction, strokes and peripheral arterial disease in humans or
other animals. For sake of clarity the Cardiovascular Field will not include the
prevention, treatment or diagnosis of conditions that may ultimately lead to a
decrease in the risk of thrombotic events, such as Myeloproliferative Disorders
and other hematological indications.
1.12    “Commence” or “Commencement,” when used to describe any human clinical
trial of a Product, means the first dosing of the first patient or subject for
such trial with a Product or placebo.

 
1

 

- .

--------------------------------------------------------------------------------




1.13    “Commercialization” means all activities that are undertaken after
Regulatory Approval of a Product in a particular jurisdiction and that relate to
the commercial marketing, sale, and/or distribution of such Product, including
but not limited advertising and/or promotional activities.
1.14    “Commercially Reasonable Efforts” means the carrying out of obligations
or tasks in a manner consistent with the efforts a similarly situated
bio-pharmaceutical company with sufficient resources devotes to research,
development and/or marketing of a pharmaceutical product or products of similar
market potential, profit potential or strategic value resulting from its own
research efforts or for its own benefit, taking into account technical,
regulatory and intellectual property factors, target product profiles, product
labeling, costs, economic return, the regulatory environment and competitive
market conditions in the therapeutic or market niche, all based on conditions
then prevailing.
1.15    “Confidential Information” means all information and know-how and any
tangible embodiments thereof provided by or on behalf of one Party to the other
Party either in connection with the discussions and negotiations pertaining to
this Agreement or in the course of performing under this Agreement, which may
include data, knowledge, practices, processes, ideas, research plans,
formulation or manufacturing processes and techniques, scientific,
manufacturing, marketing and business plans, and financial and personnel matters
relating to the disclosing Party or to its present or future products, sales,
suppliers, customers, employees, investors or business; provided, that,
information or know-how of a Party will not be deemed Confidential Information
of such Party for purposes of this Agreement if such information or know-how:
(a) was already known to the receiving Party, other than under an obligation of
confidentiality or non-use, at the time of disclosure to such receiving Party,
as can be shown by written records; (b) was generally available or known to
parties reasonably skilled in the field to which such information or know-how
pertains, or was otherwise part of the public domain, at the time of its
disclosure to such receiving Party; (c) became generally available or known to
parties reasonably skilled in the field to which such information or know-how
pertains, or otherwise became part of the public domain, after its disclosure to
such receiving Party through no fault of the receiving Party; (d) was disclosed
to such receiving Party, other than under an obligation of confidentiality or
non-use, by a Third Party who had no obligation to the disclosing Party not to
disclose such information or know-how to others, as can be shown by written
records; or (e) was independently discovered or developed by such receiving
Party, as can be shown by its written records, without the use or benefit of, or
reliance on, Confidential Information belonging to the disclosing Party.
Notwithstanding anything to the contrary herein information regarding the BVI
Technology shall be deemed Confidential Information of both Parties.
1.16    “Controlled” means, with respect to any intellectual property or right
therein, or any Regulatory Filing or Regulatory Approval, the possession by a
Party of the ability to grant a license or sublicense, or make an assignment or
transfer thereof, as provided for herein without violating the terms of any
arrangement or agreements between such Party and any Third Party.
1.17    “Cover” means that the use, manufacture, sale, offer for sale,
development, commercialization or importation of the subject matter in question
by an unlicensed entity would infringe a Valid Claim of a Patent.

 
2

 

- .

--------------------------------------------------------------------------------




1.18    “Develop” or “Development” means, with respect to a Product, engaging in
preclinical, clinical, and other research or development activities, which may
include but is not limited to research, pre-clinical, clinical and regulatory
activities directed towards obtaining the initial Regulatory Approval of a
Product in a particular jurisdiction.
1.19    “DMF” means a drug master file, as provided for in 21 CFR § 314.420 or
similar submission to or file maintained with the FDA or other Governmental
Authority or Regulatory Authority that may be used to provide confidential
detailed information about facilities, processes, or articles used in the
manufacturing, processing, packaging, and storing of one or more human drugs.
1.20    “EMA” means the European Medicines Agency or any successor agency
thereof.
1.21    “FDA” means the United States Food and Drug Administration, or any
successor federal agency thereto.
1.22    “Field” means the prevention, treatment, diagnosis, detection,
monitoring, predisposition testing of all diseases, states or conditions in
humans or other animals.
1.23    “First Commercial Sale” means, with respect to a particular
jurisdiction, the first sale in such jurisdiction of a Product to a Third Party
by MPI, any Affiliate thereof, or any Sublicensee in such jurisdiction following
Regulatory Approval and Pricing Approval of such Product in such jurisdiction.
1.24    “GCP” means all applicable Good Clinical Practice standards for the
design, conduct, performance, monitoring, auditing, recording, analyses and
reporting of clinical trials, including, as applicable, (a) CFR Title 21, Parts
50 (Protection of Human Subjects), 56 (Institutional Review Boards), and 312
(Investigational New Drug Application), as may be amended from time to time, (b)
as set forth in European Commission Directive 2001/20/EC relating to the
implementation of good clinical practice in the conduct of clinical trials on
medicinal products for human use, and brought into law by European Commission
Directive 2005/28/EC laying down the principles and detailed guidelines for good
clinical practice for investigational medicinal products, (c) as set forth in
the ICH Harmonised Tripartite Guideline for Good Clinical Practice
(CPMP/ICH/135/95) and any other guidelines for good clinical practice for trials
on medicinal products in the Territory, and (d) the equivalent Applicable Laws
in any relevant country, each as may be amended and applicable from time to time
and in each case, that provide for, among other things, assurance that the
clinical data and reported results are credible and accurate and protect the
rights, integrity, and confidentiality of trial subjects.
1.25    “GLP” means all applicable Good Laboratory Practice standards,
including, as applicable, (a) as set forth in the then-current good laboratory
practice standards promulgated or endorsed by the FDA as defined in Title 21,
Part 58 of the CFR, (b) as set forth in European Commission Directive 2004/10/EC
relating to the application of the principles of good laboratory practices, as
may be amended from time to time as well as any Rules Governing Medicinal
Products in the European Community Vol. III, ISBN 92.825 9619-2 (ex—OECD
principles of GLP), and

 
3

 

- .

--------------------------------------------------------------------------------




(c) the Applicable Laws in any relevant country, each as may be amended and
applicable from time to time.
1.26    “GMP” means all applicable Good Manufacturing Practices including, as
applicable, (a) the principles detailed in the U.S. Current Good Manufacturing
Practices, Title 21, Parts 210, 211, 601 and 610 of the CFR, (b) the applicable
part of quality assurance to ensure that products are consistently produced and
controlled in accordance with the quality standards appropriate for their
intended use, as defined in European Commission Directive 2003/94/EC laying down
the principals and guidelines of good manufacturing practice, (c) the principles
detailed in the ICH Q7A guidelines, (d) the Rules Governing Medicinal Products
in the European Community, Volume IV Good Manufacturing Practice for Medicinal
Products, and (e) the equivalent Applicable Laws in any relevant country, each
as may be amended and applicable from time to time.
1.27    “Governmental Authority” means any court, agency, department or other
instrumentality of any foreign, federal, state, county, city or other political
subdivision (including any supra-national agency such as in the European Union).
1.28    “ICH” means the International Conference on Harmonisation of Technical
Requirements for Registration of Pharmaceuticals for Human Use.
1.29    “IND” means an Investigational New Drug Application filed with the FDA
or the equivalent application or filing filed with any Regulatory Authority
outside of the United States (including any supra-national agency such as in the
European Union) necessary to commence human clinical trials in such
jurisdiction, and including all regulations at 21 CFR § 312 et. seq., and
equivalent foreign regulations.
1.30    “Know-How” means all technical, scientific and other know-how and
information, trade secrets, knowledge, technology, inventions, means, methods,
processes, practices, formulas, instructions, skills, techniques, procedures,
experiences, ideas, technical assistance, designs, drawings, assembly
procedures, computer programs, apparatuses, specifications, data, results and
other material, and other drug discovery and development technology,
pre-clinical and clinical trial results, manufacturing procedures, test
procedures and purification and isolation techniques, (whether or not
confidential, proprietary, patented or patentable) in written, electronic or any
other form now known or hereafter developed, and all improvements, whether to
the foregoing or otherwise, and other discoveries, developments inventions and
other intellectual property (whether or not confidential, proprietary, patented
or patentable), provided that Know-How shall not include Patents
1.31    “NDA” means a new drug application (as defined in Title 21 of the United
States Code of Federal Regulations, as amended from time to time) submitted to
the FDA seeking regulatory approval to market and sell the Product for human
therapeutic use in the United States (including a new drug application submitted
under Section 505(b)(2) of the Act).
1.32    “Net Sales” means gross amounts invoiced or otherwise received for
MPI’s, its Affiliates’, and Sublicensees’ sales of Products, less the sum of the
following, to the extent related to the sale of such Products: (1) discounts in
amounts reasonable or customary in the trade, including

 
4

 

- .

--------------------------------------------------------------------------------




but not limited to trade, cash, consumer, and quantity discounts, and credits,
price adjustments or allowances for damaged Products, returns, defects, recalls
or rejections of Products or retroactive price reductions; (2) reasonable
rebates, credits, and chargeback payments granted to federal, state/provincial,
local and other governments or managed health care organizations, including
their agencies, purchasers, and/or reimbursers, under programs available under
or required by Applicable Law, or reasonably entered into to sustain and/or
increase market share for Products; (3) sales, value added, use, excise, and
similar taxes; (4) amounts allowed or credited on returns for defective,
damaged, expired, or otherwise unuseable or unsaleable Products; (5) freight,
shipping, handling, and insurance charges; and (6) import or export duties,
tariffs, or similar charges incurred with respect to the import or export of
Products into or out of any country. Such amounts shall be determined from the
books and records of MPI, its Affiliates, and Sublicensees maintained in
accordance with such reasonable accounting principles as may be consistently
applied by MPI, its Affiliates, and Sublicensees.
Products and Services are considered “sold” when billed out or invoiced or, in
the event such Products are not billed out or invoiced, when the consideration
for sale of the Products is received. Notwithstanding the foregoing, Net Sales
shall not include, and shall be deemed zero with respect to, (i) Products used
by MPI, its Affiliates, or Sublicensees for their internal use, (ii) the
distribution of reasonable quantities of promotional samples of Products, (iii)
Products provided for clinical trials or research, development, or evaluation
purposes, or (iv) Products provided by or on behalf of MPI, an Affiliate or a
Sublicensee to MPI, an Affiliate or a Sublicensee for purposes of resale,
provided such resale is subject to a payments due BVI under Section 3.2(a) or
Section 3.2(b) (as applicable) of this Agreement.
Notwithstanding anything to the contrary, in the event that any Product includes
APIs, drug delivery devices, or other technologies for which rights are not
included in the licenses or sublicenses granted under this Agreement (“Other
Technologies”) but, with respect to the Other Technologies, may each or
collectively form the basis for a product separate from a Product (a
“Combination Product”), the Net Sales of such Combination Product in a
particular country, for the purposes of determining royalty payments due to BVI
hereunder, shall be determined by multiplying the Net Sales of the Combination
Product in such country by the fraction A/(A+B), where A is the weighted average
sale price of the Product without the Other Technologies (the “Basic Product”)
when sold separately in finished form in such country, and B is the weighted
average sale price(s) of product(s) including the Other Technologies (such
products, “Other Products”) sold separately in finished form in such country (if
there is more than one Other Product, B shall equal the sum of all such Other
Products’ weighted average sale prices in such country).
In the event that, with respect to any Combination Product sold in a particular
country, the weighted average sale price of the Basic Product in such country
can be determined but the weighted average sale price(s) of the Other Product(s)
in such country cannot be determined, Net Sales for purposes of determining
royalty payments for such Combination Product in such country shall be
calculated by multiplying the Net Sales of the Combination Product in such
country by the fraction A/C where A is the weighted average sale price of the
Basic Product when sold separately in finished form in such country and C is the
weighted average sale price of the Combination Product in such country.

 
5

 

- .

--------------------------------------------------------------------------------




In the event that, with respect to any Combination Product sold in a particular
country, the weighted average sale price(s) of the Other Product(s) in such
country can be determined but the weighted average sale price of the Basic
Product cannot be determined, Net Sales for purposes of determining royalty
payments shall be calculated by multiplying the Net Sales of the Combination
Product by the formula one (1) minus (B/C) (which may also be written as 1-
(B/C)), where B is the weighted average sale price(s) of the Other Product(s)
when sold separately in finished form in such country and C is the weighted
average sale price of the Combination Product in such country (if there is more
than one Other Product, B shall equal the sum of all such Other Products’
weighted average sale prices in such country).
In the event that, with respect to any Combination Product sold in a particular
country, the weighted average sale price(s) in such country of neither the Basic
Product nor the Other Product(s) in the Combination Product can be determined,
the Net Sales of the Combination Product shall, for the purposes of determining
royalty payments with respect to such Combination Product, be commercially
reasonable and determined by good faith negotiation between MPI and BVI
consistent with the ratios and related principles referenced above and based on
the relative value of the Technology and the Other Technologies included in such
Combination Product.
The weighted average sale price for a Basic Product, Other Product(s), or
Combination Product in a particular country shall be calculated once for each
Calendar Year and such price shall be used during all applicable royalty
reporting periods for such Calendar Year. When determining the weighted average
sale price of a Basic Product, Other Product(s), or Combination Product in a
particular country, the weighted average sale price shall be calculated by
dividing the sales dollars by the units of Basic Product, Combination Product,
or Other Product sold in such country during the twelve (12) months (or the
number of months sold in a partial Calendar Year) of that Calendar Year for the
respective Basic Product, Other Product(s), or Combination Product. For each
Calendar Year, a reasonably forecasted weighted average sale price will be used
for the Basic Product, Other Product(s), or Combination Product, which
forecasted weighted average sale price will be, for each Calendar Year other
than the initial Calendar Year (or portion thereof) during which the Combination
Product is sold, no less than the weighted average sale price for the Basic
Product, Other Product(s), or Combination Product in a particular country
calculated for the preceding Calendar Year. Any over or under payment due to a
difference between forecasted and actual weighted average sale prices will be
paid or credited in the payment due with respect to the following Calendar Year.
Notwithstanding anything to the contrary, in the case of discounts on “bundles”
of separate products or services which include Products (such “bundles”
including but not limited to (i) contingent arrangements involving drugs that
share the same NDC (whether the same or different package sizes), drugs with
different NDCs, or drugs and other products or services, (ii) circumstances in
which a discount is conditioned on the achievement of some other performance
requirement for the Product or other product or service (e.g. achievement of
market share or placement on a formulary tier), or (iii) otherwise where the
resulting price concessions or discounts are greater than those which would have
been available had the bundled products or services been purchased separately or
outside the bundled arrangement), MPI may calculate Net Sales and royalties due
hereunder by applying a discount to the price of a Product equal to the average
percentage discount of all products or services of MPI, its Affiliate(s), or
Sublicensee(s) in a particular “bundle”, calculated as follows:

 
6

 

- .

--------------------------------------------------------------------------------




Average percentage
discount on a
particular “bundle”
=
[1 - (X/Y)] x 100



where X equals the total discounted price of a particular “bundle” of products
or services, and Y equals the sum of the undiscounted bona fide list prices of
each unit of every product or service in such “bundle”. MPI shall provide BVI
documentation reasonably supporting such average discount with respect to each
“bundle.” If a Product in a “bundle” is not sold separately, and no bona fide
list price exists for such Product, MPI and BVI shall, for purposes of
calculating Net Sales and royalties due hereunder, negotiate in good faith a
reasonable imputed list price for such Product and Net Sales with respect
thereto shall be based on such imputed list price.
1.33    “Paragraph IV Certification” means a certification pursuant to the Drug
Price Competition and Patent Term Restoration Act of 1984 (Public Law 98-417),
as amended, which shall include but not be limited to any such certification
pursuant to 21 U.S.C. §355(b)(2)(A)(iv) or 21 U.S.C. §355(j)(2)(A)(vii)(IV), or
any reasonably similar or equivalent certification or notice in the United
States or any jurisdiction outside the United States, included in (or made with
respect to or in connection with) a regulatory filing concerning a Product or
Competing Product and challenging the validity, infringement, or enforceability
of any BVI Patent(s).
1.34    “Patent(s)” means any granted or issued patents and pending patent
applications, together with all additions, divisionals, continuations,
continuations-in-part, substitutions, reissues, re-examinations, supplemental
examinations, patents reviewed under post grant review or inter partes review,
extensions, registrations, patent term extensions, revalidations, supplementary
protection certificates, and renewals of any of the foregoing, and all foreign
applications and patents corresponding to or claiming priority from any of the
foregoing.
1.35    “Phase 2 Trial” means a human clinical trial of a Product, the principal
purpose of which is to make a preliminary determination that such Product is
safe and active in a patient population for its intended use and to obtain
sufficient information about such Product’s efficacy to permit the design of
further clinical trials, and generally consistent with 21 CFR § 312.21(b).
1.36    “Phase 3 Trial” means a human clinical trial of a Product, which trial
is designed to: (a) establish that a Product is safe and efficacious for its
intended use; (b) define warnings, precautions and adverse reactions that are
associated with the Product in the dosage range to be prescribed; (c) support
Regulatory Approval of such Product; and (d) be generally consistent with 21 CFR
§ 312.21(c).
1.37    “Pricing Approval” means any pricing and reimbursement approvals which
must be obtained by MPI from Regulatory Authorities prior to it being reimbursed
for sales of Products.
1.38    “Product” means a product that is Covered by one or more BVI Patents in
any country in which such product or any part thereof is made, used, or sold.
1.39    “Regulatory Approval” means any and all approvals (including
supplements, amendments, and pre- and post-approvals), licenses, registrations,
clearances, or authorizations of

 
7

 

- .

--------------------------------------------------------------------------------




any national, supra-national (e.g., the European Commission or the Council of
the European Union), regional, state or local regulatory agency, department,
bureau, commission, council or other governmental entity, that are necessary for
the manufacture, distribution, use or, in MPI’s reasonable judgment, sale of a
Product for human therapeutic use in a particular jurisdiction.
1.40    “Regulatory Authority” means any Governmental Authority with
responsibility for granting any licenses or approvals necessary for the
marketing and sale of pharmaceutical or biological products in a particular
jurisdiction, including the FDA with respect to the United States, and where
applicable any ethics committee or any equivalent review board.
1.41    “Regulatory Filing” means, with respect to the United States, an NDA,
BLA, or IND, any foreign counterparts or equivalents of any of the foregoing,
any DMFs, and any other filings or submissions required by or provided to
Regulatory Authorities relating to the manufacture, Development or
Commercialization of any Product, including any supporting documentation, data,
correspondence, meeting minutes, amendments, supplements, registrations,
licenses, regulatory drug lists, advertising and promotion documents, adverse
event files, complaint files, and manufacturing, shipping, or storage records
with respect to any of the foregoing.
1.42    “Sublicensee” means a Third Party granted a sublicense to any of the
rights granted to MPI and its Affiliates under this Agreement.
1.43    “Sublicensing Royalty Revenue” means sales-based royalties actually
received by MPI or its Affiliate from a U.S. Sublicensee as consideration for
the grant of rights under BVI Technology to such U.S. Sublicensee pursuant to a
U.S. Sublicense.
1.44    “Technology” means the controlled release formulation of anagrelide more
fully described in Schedule 1.44 hereto.
1.45    “Term” has the meaning assigned to it in Section 8.1.
1.46    “Territory” means the world.
1.47    “Third Party” means any entity other than (a) BVI, (b) MPI, or (c) any
Affiliate of either Party.
1.48    “TRIPS” means the Agreement on Trade Related Aspects of Intellectual
Property Rights administered by the World Trade Organization.
1.49    “United States” or “U.S.” shall mean the United States of America and
its territories and protectorates.
1.50    “U.S. Sublicense” means a sublicense granted to a third party under the
BVI Technology that includes rights to Commercialize the Product in the United
States (whether alone or with other territories).
1.51    “U.S. Sublicenses” means a Sublicensee under a U.S. Sublicense.

 
8

 

- .

--------------------------------------------------------------------------------




1.52    “Valid Claim” means a claim of any pending patent application or any
issued, unexpired United States or granted foreign patent that has not been
dedicated to the public, disclaimed, abandoned or held invalid or unenforceable
by a court or other body of competent jurisdiction from which no further appeal
can be taken, and that has not been explicitly disclaimed, or admitted in
writing to be invalid or unenforceable or of a scope not Covering a particular
product or service through reissue, disclaimer or otherwise, provided that if a
particular claim has not issued within five (5) years of its initial filing, it
shall not be considered a Valid Claim for purposes of this Agreement unless and
until such claim is included in an issued Patent, notwithstanding the foregoing
definition.
2.
LICENSES; SUBLICENSING.

2.1    License to MPI. BVI hereby grants to MPI and its Affiliates an exclusive
license, with the right to sublicense as set forth in Section 2.2, under the BVI
Technology to make, have made, use, sell, offer for sale, import, and export
Products in the Field in the Territory.
2.2    Sublicensing. MPI and its Affiliates shall have the right to sublicense
their rights under this Agreement (including but not limited to such rights
granted under Section 2.1) to one or more Third Parties (and such Third Parties’
rights may include the right to further sublicense the rights granted
hereunder). MPI shall, subject to any obligations of confidentiality to any
Sublicensee, provide BVI a written copy of each such sublicense (and each
amendment thereto, if any) promptly following its execution. Each such
sublicense shall (i) be consistent with this Agreement and (ii) contain terms
and conditions reasonably sufficient to enable MPI to comply with the terms of
this Agreement.
2.3    Section 365(n). All licenses granted under this Agreement are deemed to
be, for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of
right to “intellectual property” as defined in Section 101 of such Code. The
Parties agree that MPI may fully exercise all of its rights and elections under
the U.S. Bankruptcy Code and any foreign equivalent thereto in any country
having jurisdiction over a Party or its assets. The Parties further agree that,
in the event MPI elects to retain its rights as a licensee under such Code, MPI
shall be entitled to complete access to any technology or intellectual property
licensed to it hereunder and all embodiments of such technology and intellectual
property. Such embodiments of the technology and intellectual property shall be
delivered to MPI not later than:
(a)    the commencement of bankruptcy proceedings against BVI, upon written
request, unless BVI elects to perform its obligations under this Agreement, or
(b)    if not delivered above under this Section 2.4, upon the rejection of this
Agreement by or on behalf of BVI, upon MPI’s written request.
3.
FINANCIAL TERMS

3.1    Up-front Payment. Subject to payments to be made to Comerica Bank
pursuant to Section 3.8, upon the later of (i) BVI performing all of its
obligations under Section 4.1 as requested to date by MPI to MPI’s reasonable
satisfaction and BVI having delivered all of the

 
9

 

- .

--------------------------------------------------------------------------------




items in Schedule 3.1 or (ii) 30 days from the Effective Date, MPI will pay BVI
a license fee equal to [***] Dollars ($[***]).
3.2    Royalties.
(b)    Subject to payments to be made to Comerica Bank pursuant to Section 3.8,
MPI shall pay to BVI royalties on Net Sales at the rates set forth in the
following tiers:
Cumulative Net Sales’ in a Calendar Year (“Annual Net  
Sales”)
Rate
Portion of Annual Net Sales under $[***]
[***]%
Portion of Annual Net Sales equal to or greater than $[***] or less than $[***]
[***]%
Portion of Annual Net Sales equal to or greater than $[***]
[***]%

1.
In calculating the Annual Net Sales for the purposes of determining the
applicable royalty rate Annual Net Sales shall include the cumulative Net Sales
of MPI, its Affiliates and all Sublicensees (including U.S. Sublicensees) in a
Calendar Year. For the avoidance of
doubt, the Net Sales of U.S. Sublicensees shall not be included in the
calculation of royalties due under Section 3.2(a).

(c)    Notwithstanding the foregoing, in the event of a U.S. Sublicense, MPI
shall, with respect to the territories covered by such U.S. Sublicense and
subject to payments to be made to Comerica Bank pursuant to Section 3.8, pay to
BVI the higher (as determined at the end of each Calendar Year with respect to
Net Sales occurring or Sublicensing Royalty Revenue received during such
Calendar Year) of (i) the applicable royalty payable under Section 3.2(a) or
(ii) the percentage of Sublicensing Royalty Revenue at the rates set forth
below.
Time of Entering into the U.S. Sublicense
Percentage of Sublicensing Royalty Revenue
Prior to the Commencement of Phase 3 Trials
[***]%
Following the Commencement of Phase 3 Trials
[***]%



3.3    Third Party Royalties. If (a) a Product is Covered by a claim of any
patent(s) or patent application(s) owned, licensed, or controlled by a Third
Party in any country of the Territory, and MPI, an Affiliate thereof, or any
Sublicensee licenses such patent(s) or patent application(s) or (b) MPI, an
Affiliate thereof, or any Sublicensee reasonably determines that it is necessary
or advisable to obtain a license to any patent(s) or patent application(s)
owned, licensed, or controlled by a Third Party in order to minimize, mitigate,
or avoid the risk of infringement-related litigation with respect to the
manufacture, use, Commercialization or Development of a Product in any country
of the Territory, then MPI shall notify BVI of the same and shall be entitled to
deduct [***] percent ([***]%) of the earned royalties paid to any such Third
Party for any such rights with respect to a sale of such Product in a particular
country (such consideration, “Third Party Royalties”) from the payments due BVI
under Section 3.2(a) of this Agreement, provided that such amounts payable shall
not be reduced, with respect to Net Sales of any Product, below [***] percent
([***]%) of the amounts otherwise due BVI under Section 3.2(a) with respect to
such Product.

 
10

 

- .

--------------------------------------------------------------------------------




3.4    Compulsory Licenses. Should a compulsory license be granted, or be the
subject of a possible grant, to a Third Party under the Applicable Laws of any
country in the Territory under the BVI Patents, the Party receiving notice
thereof or otherwise becoming aware thereof shall promptly notify the other
Party thereof, including any material information concerning such compulsory
license, and the total amount payable under this Section 3 with respect to sales
of Products in such country will be adjusted to match any lower amount such
Third Party may be allowed to pay with respect to the sales of such Products
with such lower amount subject to further adjustments pursuant to Sections 3.3
above.
3.5    Milestone Payments. Subject to payments to be made to Comerica Bank
pursuant to Section 3.8, MPI shall pay BVI the following amounts, which shall be
non-refundable and non-creditable, within thirty (30) Calendar Days of the
initial achievement of the indicated milestone (the “Milestone Payments”) with
respect to Products outside of the Cardiovascular Field:
Milestone
Payment
Commencement of Phase 2 Clinical Trial under an IND submitted by MPI or its
Sublicensee
$[***]
Commencement of Phase 3 Clinical Trial under an IND submitted by MPI or its
Sublicensee
$[***]
Acceptance by FDA of an NDA submitted by MPI or its Sublicensee
$[***]
Approval by FDA of an NDA submitted by MPI or its Sublicensee
$[***]
Upon the First Commercial Sale in  
two of the following five countries: France, Germany, Spain, Italy and the
United Kingdom.


$[***]



In addition, additional onetime Milestone Payments shall be payable by MPI to
BVI within thirty (30) Calendar Days of the initial achievement of the milestone
indicated above with respect to a Product in the Cardiovascular Field. The
Milestone Payments for the Cardiovascular Field shall be in the same amounts as
indicated above, except that the first Milestone Payment for the commencement of
Phase 2 Clinical Trial in the Cardiovascular Field shall be [***] Dollars
($[***]).
MPI shall provide BVI written notice of the achievement of each milestone
described above within thirty (30) Calendar Days of such achievement.
Notwithstanding anything to the contrary, each Milestone Payment is payable not
more than twice under this Agreement (not more than once for Products outside of
the Cardiovascular Field and not more than once for Products within the
Cardiovascular Field, with respect to the initial accomplishment thereof in the
respective segment of the Field), regardless of the number of Products (or
indications therefor) or the number of times such milestone may be achieved
within the respective segment of the Field.

 
11

 

- .

--------------------------------------------------------------------------------




3.6    Royalty Term. Subject to any earlier termination of this Agreement,
amounts due under Section 3.2 shall only be payable on a country-by-country and
Product-by-Product basis for sales occurring, as applicable, with respect to a
particular Product in a particular country prior to the first date on which
there are no Valid Claims of any BVI Patent Covering such Product in such
country, (such period for a particular Product in a particular country, the
“Royalty Term” for such Product in such country).
3.7    Payments and Payment Reports. Except as otherwise provided in this
Section 3, all royalties and payments due under this Section 3 shall be paid
within sixty (60) Calendar Days of the end of the Calendar Year during which the
applicable Net Sales occur or Sublicensing Royalty Revenue is received. Each
royalty payment shall be accompanied by a statement (i) stating (as applicable)
the aggregate Net Sales, by country, of each Product sold during the relevant
Calendar Year by MPI, its Affiliates and Sublicensees, and the Sublicensing
Royalty Revenue received by MPI and its Affiliates during the relevant Calendar
Year, and (ii) detailing the calculation of royalties and amounts due for such
Calendar Year. Notwithstanding anything to the contrary herein, to the extent
MPI is unable to make a payment or provide a report when due as a result of a
Sublicensee failing to (i) provide MPI with the information needed for MPI to
prepare the reports required under this Section 3.7 or (ii) pay royalties due to
MPI for Net Sales accruing during the applicable Calendar Year, MPI shall have
up to an additional sixty (60) Calendar Days after the end of the Calendar Year
to report to BVI Sublicensee Net Sales for such Calendar Year and to provide the
royalty payment due thereon.
3.8    Payment Method. All payments due under this Agreement to BVI shall be
made by bank wire transfer in immediately available funds to an account
designated by BVI in writing, provided, however, that the portion of the
payments due to BVI under Sections 3.1, 3.2 and 3.5 of this Agreement that are
identified in Schedule 3.8 hereto (the “Comerica Payments”) shall be paid to
Comerica Bank pursuant to the Consent and Assignment Agreement between Comerica
Bank, BVI and MPI dated as of December 16, 2013, and the amount to be paid
directly to BVI pursuant to such Sections shall be reduced by the applicable
Comerica Payments. Any such payment made to Comerica Bank shall be deemed to be
a payment of such amount to BVI hereunder and shall satisfy in full MPI’s
obligations to BVI with respect to such payments. All payments hereunder shall
be made in the legal currency of the United States.
3.9    Taxes. In the event any tax or similar amount is paid or required to be
withheld by MPI or any Affiliate thereof for the benefit of BVI on account of
any royalties or other payments payable to BVI under this Agreement, the
corresponding amounts payable to BVI shall be reduced by the amount of taxes or
similar amounts deducted and withheld, and MPI shall pay the amounts of such
taxes or similar amounts to the proper Governmental Authority in a timely manner
and promptly transmit to BVI an official tax certificate or other evidence of
such tax or other obligations together with proof of payment from the relevant
Governmental Authority of all amounts deducted and withheld sufficient to enable
BVI to claim such payment of taxes or similar amounts. Any such withholding
taxes or similar amounts required under applicable law to be paid or withheld
shall be an expense of, and borne solely by, BVI. MPI will provide BVI with, at
BVI’s expense, reasonable assistance to enable BVI to recover such taxes or
amounts otherwise withheld as permitted by law.

 
12

 

- .

--------------------------------------------------------------------------------




3.10    Sublicenses. For avoidance of doubt, the Parties agree that in the event
that MPI grants licenses or sublicenses to Third Parties any right under BVI
Technology to sell Products, MPI shall include in such licenses or sublicenses
an obligation for such Sublicensee to account for and report its sales of
Products on a basis reasonably sufficient to enable MPI to pay BVI the royalties
due under this Agreement and satisfy MPI’s reporting obligations hereunder.
3.11    Foreign Exchange. With respect to Net Sales invoiced in a currency other
than United States dollars, such Net Sales will be converted into the United
States dollar equivalent using the average conversion rate existing in the
United States (as reported in The Wall Street Journal, New York edition) during
the applicable Calendar Year. If The Wall Street Journal ceases to be published,
then the rate of exchange to be used shall be that reported in such other
business publication of national circulation in the United States on which the
Parties reasonably agree.
3.12    Blocked Currency. In each country where the local currency is blocked
and cannot be removed from the country, payments under this Agreement arising
from activities in that country for which MPI or an Affiliate thereof does not
receive payment in United States’ currency, freely useable outside of such
country, shall, notwithstanding anything to the contrary, be paid to BVI in the
country in local currency by deposit in a local bank designated by MPI, unless
the Parties otherwise mutually agree in writing.
3.13    Interest. If MPI fails to make any payment when due to BVI under this
Agreement, then interest shall accrue on the balance due on a daily basis at a
rate equal to LIBOR (as published in The Wall Street Journal, New York edition)
plus one percent (1%), or at the maximum rate permitted by applicable law,
whichever is the lower, until MPI meets the full financial obligation due.
3.14    Records; Audits. MPI shall keep or cause to be kept such records as are
reasonably required to determine, in a manner, with respect to any financial
records, consistent with generally accepted accounting principles in the United
States, the amounts due under this Agreement; such records must be kept for a
minimum of three (3) years following the Calendar Year to which such records
pertain. At the request (and expense) of BVI, MPI shall permit BVI to engage an
independent certified public accounting firm reasonably acceptable to MPI, at
reasonable times not more than once a year and upon reasonable notice, to
examine only those records as may be necessary to determine, with respect to any
Calendar Year ending not more than three (3) years prior to BVI’s request, the
correctness or completeness of any royalty report or payment made under this
Agreement. BVI shall promptly provide a copy of the results of any such audit or
examination to MPI. BVI shall bear the full cost of the performance of any such
audit or examination, unless such audit or examination discloses an underpayment
exceeding ten

percent (10%) of the amount actually due hereunder with respect to any
particular Calendar Year, in which case MPI shall bear the reasonable,
documented cost of the performance of such audit or examination. MPI shall
promptly pay to BVI the amount of any underpayment of royalties revealed by such
an examination and review. Any overpayment by MPI of royalties or any other
amount paid to BVI revealed by an examination and review shall, in MPI’s sole
discretion, (i) be fully-

 
13

 

- .

--------------------------------------------------------------------------------




creditable against future payments under this Agreement or (ii) refunded to MPI
within thirty (30) Calendar Days of its request.
4.    TECHNOLOGY/REGULATORY TRANSFER; CLINICAL SUPPLY; JOINT STEERING COMMITTEE;
DILIGENCE; RELATED MATTERS
4.1    Technology/Regulatory Transfer. Upon execution of this Agreement, (i) BVI
shall transfer to MPI, at no additional cost, all BVI Know-How, which shall
include but not be limited to all formulation, development, manufacturing,
analytical testing, device testing, stability, pre-clinical, and clinical data,
trade secrets, and other regulatory data related to any Compound, Product, or
pump or other device for the delivery or administration thereof in its
possession and (ii) BVI hereby assigns all right, title, and interest in all
Regulatory Filings identified in Schedule 4.1 hereto (the “Transferred
Regulatory Filings”), to MPI free and clear of all liens, claims, and
encumbrances. BVI shall, at BVI’ s cost, take any and all actions requested by
MPI to effect the foregoing as promptly as practicable following the execution
of this Agreement, which shall include but not be limited to (i) preparing and
filing whatever filings, requests or applications are required or deemed
advisable to be filed with any Regulatory Authority, if any, in connection with
the preceding assignment (including but not limited to, if applicable with
respect to the FDA, a “transfer of ownership letter”) and (ii) taking all
reasonable actions necessary to enable MPI to undertake the manufacture,
Development and Commercialization of Products under this Agreement. Such actions
shall include providing MPI with:
i.    copies of all Regulatory Filings;
ii.    any communications with Governmental Authorities or Regulatory
Authorities, and the minutes of any meetings with Governmental Authorities or
Regulatory Authorities, relating to any Product;
iii.    DMFs and any trial, drug, device, or other master files relating to any
Product;
iv.    copies of all data files, analyses, listings and tables of results, and
copies of all case report forms from all clinical trials relating to any
Product;
v.    copies of all adverse event reports relating to any Product;
vi.    storage of and access permission to any retained samples of materials
used in clinical trials relating to any Product;
vii.    access to all contractors, including but not limited to clinical
research organizations, involved in the preclinical studies and clinical trials
relating to any Product (or the manufacture or supply of any Product or any pump
or other devices for the

 
14

 

- .

--------------------------------------------------------------------------------




delivery or administration of Product (any device for such delivery or
administration, a “Delivery Device”)) and any contracts therewith;
viii.    the data, files and results of any chemistry, manufacturing, or
control-related activities regarding any Product; and
ix.    all other information that MPI may reasonably request that may be useful
to MPI for the manufacturing of Products or conducting preclinical studies and
clinical trials and other Development activities with respect to any Products,
or manufacture or Commercialization of any Products.
To the extent BVI Know-How (including, without limitation, any of the items
described above) comes into the possession of BVI anytime following the
Effective Date, it shall promptly transfer such BVI Know-How to MPI.
4.2    Clinical Supply. Upon the request of MPI, BVI shall deliver to, or make
available for pick-up by or on behalf of, MPI, as elected by MPI, all Product,
placebo, and Delivery Devices in the possession, or under the control of, BVI or
its Affiliates that was manufactured for use in human clinical trials (such
Product, placebo, and Delivery Devices, the “Clinical Trial Material”), at no
cost to MPI. The amount and type of such Clinical Trial Material is detailed on
Schedule 4.2 attached hereto, provided that, notwithstanding the foregoing, MPI
shall be responsible for the reasonable, direct, documented cost of shipping
such Clinical Trial Material to MPI or MPI’s desired destination therefor. BVI
represents and warrants that the specifications for such Clinical Trial
Material, which are in compliance with Applicable Law and GMP, are set forth on
Schedule 4.2 hereto.
4.3    Regulatory Filings. MPI (or its Affiliates or Sublicensees) will own and
be responsible for all Regulatory Filings and Regulatory Approvals in the
Territory.
4.4    Contract Assignment. To the extent requested by MPI, BVI shall assign to
MPI the contracts identified on Schedule 4.4 or that may be identified in the
future hereof and execute all documents and instruments reasonably requested by
MPI in connection with such assignment.
4.5    Diligence. MPI shall, during the Term, use Commercially Reasonable
Efforts to pursue the Development and Commercialization of a Product. The
Parties agree that the efforts of MPI’s Affiliates, Sublicensees, and
contractors or consultants of MPI, its Affiliates, or Sublicensees shall
constitute the efforts of MPI for purposes of satisfying MPI’s obligations under
this Section 4.5. Without limiting the generality of the foregoing, MPI shall,
on or before the four (4) year anniversary of the Effective Date (a) achieve the
Commencement of Phase 2 Clinical Trial for a Product in the Cardiovascular Field
under an IND submitted by MPI or its Sublicensee, or (b) pay BVI [***] Dollars
($[***]) which shall be credited towards the Commencement of Phase 2 Clinical
Trial Milestone for a Cardiovascular Field. If MPI fails to do so on or before
the four (4) year anniversary of the Effective Date, BVI shall have the right to
terminate all rights and licenses granted to MPI under this Agreement with
respect to the Cardiovascular Field, provided that (i) BVI provides notice of
termination to MPI at least 90 days prior to the fourth (4th) anniversary of the
Effective

 
15

 

- .

--------------------------------------------------------------------------------




Date and (ii) MPI does not cure such failure prior to the fourth (4th)
anniversary of the Effective Date. Following such

 
16

 

- .

--------------------------------------------------------------------------------




termination, (x) BVI will reimburse MPI for 50% of all future expenses incurred
by MPI or its Sublicensees in connection with the prosecution and maintenance of
the Patent Rights and (y) MPI will deduct from payments due to BVI under Section
3.5, 50% of the costs and expenses incurred by MPI and its Sublicensees as of
the date of such termination in connection with the prosecution and maintenance
of the Patent Rights.
4.6    Joint Steering Committee.
(a)    Establishment. Promptly after execution of this Agreement, the Parties
shall establish a joint steering committee to oversee, review and coordinate the
activities of the Parties under this Agreement and to facilitate communications
between the Parties regarding Development of Products under this Agreement (the
“Joint Steering Committee”). Each Party shall name two (2) representatives to
the Joint Steering Committee, and either Party may replace any of its
representatives to the Joint Steering Committee upon written notice to the other
Parties. The representatives will receive no compensation for their service on
the Joint Steering Committee.
(b)    Meetings. The Joint Steering Committee shall meet at least once every six
(6) months during the term of the Agreement. Such meetings may be in person or
by telephonic or video conference. The Joint Steering Committee shall appoint at
each meeting a member who shall keep accurate minutes of its deliberations,
which record all discussions. The minutes shall be forwarded to the members of
the Joint Steering Committee by the minute taker within ten (10) business days
after each meeting for comment and approval. The members of the Joint Steering
Committee shall be required to submit such comments or approval within two (2)
weeks after receipt of the draft minutes, with failure to respond be deemed as
approval. All records of the Joint Steering Committee shall at all times be
available to all Parties.
(c)    Functions. The Joint Steering Committee shall (i) discuss activities
conducted under this Agreement with respect to Development of Products under
this Agreement, (ii) coordinate the technology transfer for Product; (iii) make
recommendations to MPI relating to the pre-clinical and clinical Development
strategy; (iv) discuss the ongoing pre-clinical and clinical development of the
Product; and (v) assisting the Licensee to prepare pre-clinical and clinical
development budgets. The Joint Steering Committee is solely a forum for
discussion and shall have no decision making authority, provided, however, that
MPI will reasonably consider advice provided to it by the Joint Steering
Committee.
4.7    Development Plan and Progress Reports. No later than April 1 of each
Calendar Year until the third Calendar Year after the Calendar Year of the First
Commercial Sale, MPI shall prepare and provide to BVI and the Joint Steering
Committee an annual written plan and strategy describing in reasonable detail
MPI’s proposed activities to fulfill its obligations under Section 4.5 of this
Agreement during such Calendar Year (each, a “Development Plan”). The
Development Plan shall at a minimum contain with respect to the relevant
Calendar Year: (a) MPI’s proposed budget dedicated to the development of
Products, (b) MPI’ s plans for research, development and commercialization
activities for the Products, and (c) MPI’s planned activities regarding
sublicensing. This Section 4.7 will not be deemed to create any obligation
beyond MPI’ s obligations to use Commercially Reasonable Efforts to pursue the
Development and Commercialization of a Product under Section 4.5. Each

 
17

 

- .

--------------------------------------------------------------------------------




Development Plan provided by MPI (other than the first Development Plan), shall
also include a progress report with respect to the preceding Calendar Year,
which shall detail the progress achieved by MPI with respect to the development
of Products during the preceding year in furtherance of the Development Plan.
5.
PATENT PROSECUTION AND MAINTENANCE.

5.1    Prosecution and Maintenance by MPI. MPI shall assume and have primary
responsibility for, and use Commercially Reasonable Efforts to pursue, the
filing, prosecution, and maintenance of the BVI Patents, at MPI’s sole cost and
expense. BVI shall take all actions reasonably requested by MPI, at MPI’s sole
cost and expense (other than costs related to Paul Glidden’s time, which shall
be compensated as set forth in a separate consulting agreement between Paul
Glidden and MPI), in connection with the transition to MPI of such filing,
prosecution, and maintenance, including without limitation, facilitating
communication with BVI’s patent counsel.
5.2    Abandonment by MPI; Prosecution and Maintenance by BVI. If MPI provides
BVI with written notification that it will no longer support or pursue the
filing, prosecution, or maintenance of a specified BVI Patent in a particular
country, then (A) MPI’s responsibility for such filing, prosecution, or
maintenance of such BVI Patent in such country, and the fees and costs related
thereto, will terminate on the earlier of (x) the date sixty (60) Calendar Days
after BVI’ s receipt of such written notice from MPI or (y) BVI’s assumption of
the filing, prosecution and maintenance of such BVI Patent in such country, (B)
BVI shall have the right, upon written notice to MPI given during such sixty
(60) Calendar Day period, to assume control of, and responsibility for, the
filing, prosecution, or maintenance of such BVI Patent in such country, at BVI’s
expense, and (C) such BVI Patent shall on the going-forward basis be excluded
from the license grant to MPI under Section 2.1.
5.3    Patent Term Extensions. MPI shall promptly notify BVI of the issuance of
each Regulatory Approval and, where reasonably and legally possible and
reasonably useful or materially valuable in the Commercialization of Products,
use Commercially Reasonable Efforts to apply (or cause its Affiliates or
Sublicensee(s) to apply) for a patent term extension, adjustment or restoration,
supplementary protection certificate, or other form of market exclusivity
conferred by Applicable Laws (collectively, “Patent Term Extensions”) in the
relevant country(ies) of the Territory. BVI shall, if and as requested by MPI,
(i) use Commercially Reasonable Efforts to, assist MPI, its Affiliates, and
Sublicensees in obtaining all available Patent Term Extensions and (ii) take all
actions necessary to obtain all Patent Term Extensions. The Parties shall
cooperate with each other in obtaining Patent Term Extensions wherever and
whenever applicable.
6.
PATENT INFRINGEMENT.

6.1    Notice. If either Party becomes aware of any actual, potential, or
alleged infringement of any of the rights to BVI Patents granted to MPI under
this Agreement with respect to Products, such Party shall give to the other
Party prompt and reasonably detailed written notice of such actual, potential,
or alleged infringement. Notwithstanding the foregoing,

 
18

 

- .

--------------------------------------------------------------------------------




each Party shall notify the other Party within two (2) Business Days of its
receipt of, or receipt of notice of, any Paragraph IV Certification.
6.2    Infringement of BVI Patents. With respect to any actual, potential, or
alleged infringement of the rights to BVI Patents in the Field, which shall
include, to the extent permitted under Applicable Law, any infringement or other
claims resulting from, or legal actions or proceedings enabled or permitted by,
any Paragraph IV Certification, MPI shall have the first and primary right, but
not the obligation, to, at its expense, initiate, prosecute, and control any
action or legal proceedings, and/or enter into a settlement, including any
declaratory judgment action, with respect thereto. In any such litigation
brought by MPI, MPI shall have the right to use and sue in BVI’s name and join
BVI as a party to such litigation, and BVI shall cooperate reasonably with
respect thereto, as requested by MPI, at MPI’s cost. If, within one hundred
eighty (180) Calendar Days of the notice in Section 6.1 (or, in the case of a
Paragraph IV Certification, thirty-five (35) Calendar Days from the date of
MPI’s receipt of the Paragraph IV Certification or notice thereof from BVI), MPI
shall, (i) have been unsuccessful in persuading the actual, potential, or
alleged infringer to desist, (ii) shall not have brought and shall not be
diligently prosecuting an infringement or other action with respect to such
actual, potential, or alleged infringement or Paragraph IV Certification, or
(iii) has not entered into settlement discussions with respect to such actual,
potential, or alleged infringement or Paragraph IV Certification, or if MPI
notifies BVI that it has decided not to undertake any of the foregoing against
any such alleged, potential, or actual infringer or Third Party making such
Paragraph IV Certification, then BVI shall have the right, at its expense, to
bring suit to enforce such BVI Patents against such actual, alleged, or
potential infringer, or take action with respect to such Paragraph IV
Certification, at its own expense, unless MPI has provided BVI with a reasonable
strategic rationale for not taking action to terminate such actual, potential,
or alleged infringement or with respect to such Paragraph IV Certification.
Notwithstanding the foregoing, BVI shall not, and shall not permit any Affiliate
thereof or Third Party to, proceed against an alleged infringer of the BVI
Patents in the Territory in the Field (1) unless significant damages are
reasonably expected to be recovered from the infringer in such proceeding and
(2) without first consulting with MPI regarding the strategy for such proceeding
and considering in good faith MPI’s comments regarding such proceeding.
6.3    Infringement of Third Party Rights. In the event that a claim of
infringement of a Third Party’s Patents is made or brought against either Party
with respect to the manufacture, use, sale, or importation of the Product, the
Party receiving such claim shall promptly inform the other Party in writing, and
the Parties shall consult with each other in order to develop a strategy for
addressing the alleged infringement. Each Party shall reasonably cooperate with
the other Party, as reasonable requested thereby, in any investigations
undertaken to determine any potential infringement. As between the Parties, MPI
(and/or its Affiliates and Sublicensees) shall have the first and primary right,
but not the obligation, at its own expense (subject to Section 6.6) to defend,
control the defense of, and/or settle any such claim against MPI, its
Affiliates, or Sublicensees, using counsel of its own choice.
6.4    Litigation Control. The Party pursuing or controlling any action or
defense under Section 6.2 or 6.3 (the “Controlling Party”) shall be free to
enter into a settlement, consent judgment,

 
19

 

- .

--------------------------------------------------------------------------------




or other voluntary disposition of any such action or defense, provided, however,
that (i) the Controlling Party shall consult with the other Party (the
“Secondary Party”) prior to

 
20

 

- .

--------------------------------------------------------------------------------




entering into any settlement or voluntary disposition thereof, (ii) any
settlement, consent judgment or other voluntary disposition of such actions
which (1) subjects the Secondary Party to any non-indemnified liability or
obligation or (2) admits fault or wrongdoing on the part of Secondary Party
must, in each case, be approved in advance and in writing by the Secondary
Party, (iii) any settlement, consent judgment or other voluntary disposition of
such actions which materially limits the scope, validity, or enforceability of,
or otherwise may adversely affect, any BVI Patents shall not be entered into,
consented to, approved, or agreed upon without the other Party’s prior written
approval, and (iv) any settlement, consent judgment or other voluntary
disposition of such actions that would reasonably be expected to materially
adversely affect the BVI Patents, MPI Patents or ability of MPI to manufacture,
Develop or Commercialize Products shall not be entered into, consented to,
approved, or agreed upon without MPI’s prior written consent. With respect to
clause (ii) or (iii) above in this Section 6.4, the Secondary Party shall
provide the Controlling Party notice of its approval or denial of such approval
within fifteen (15) Business Days of any request for such approval by the
Controlling Party, provided that (X) in the event Secondary Party wishes to deny
such approval, such notice shall include a written description summarizing the
Secondary Party’s reasonable objections to the proposed settlement, consent
judgment, or other voluntary disposition and (Y) Secondary Party shall be deemed
to have approved such proposed settlement, consent judgment, or other voluntary
disposition in the event it fails to provide such notice within such fifteen
(15) Business Day period. Any recovery or damages received by the Controlling
Party with respect to the infringement of the rights to BVI Patents granted
under this Agreement, or in settlement of any matter subject to Section 6.2 or
6.3, shall be used first to reimburse the Parties for unreimbursed reasonable,
documented expenses incurred in connection with such action or settlement, and
the remainder shall be split ninety percent (90%) to Controlling Party and ten
percent (10%) to Secondary Party Notwithstanding the foregoing, the Secondary
Party, at its expense, shall have the right to be represented by counsel of its
choice in any proceeding governed by this Section 6.4.
6.5    Reimbursement. Each Party shall invoice the other Party for any
reasonable, documented costs incurred that are to be borne by the other Party
pursuant to this Section 6. Each Party shall pay the other Party such amounts
within thirty (30) Calendar Days of the date of any such invoice.
7.
CONFIDENTIALITY

7.1    Confidentiality Obligations. The Parties agree that, for the Term and for
five (5) years thereafter, each Party will keep completely confidential and will
not publish, submit for publication or otherwise disclose, and will not use for
any purpose except for the purposes contemplated by this Agreement, any
Confidential Information of the other Party.
7.2    Authorized Disclosure. Each Party may disclose Confidential Information
of the other Party to the extent that such disclosure is:
(a)    made in response to a valid order of a court of competent jurisdiction;
provided, however, that in each case such disclosing Party will, to the extent
reasonably practicable, (i) first have given written notice to the other Party
and given such other Party a reasonable opportunity to take appropriate action
and (ii) cooperate with such other Party as necessary to obtain an appropriate
protective order or other protective remedy or treatment; provided, further,
that in

 
21

 

- .

--------------------------------------------------------------------------------




each case, the Confidential Information disclosed in response to such court or
governmental order will be limited to that information which is legally required
to be disclosed in response to such court or governmental order, as determined
in good faith by counsel to the Party that is obligated to disclose Confidential
Information pursuant to such order;
(b)    otherwise required to be disclosed by any applicable law, rule, or
regulation (including, without limitation, the U.S. federal securities laws and
the rules and regulations promulgated thereunder) or the requirements of any
stock exchange to which a Party is subject; provided, however, that the Party
that is so required will provide such other Party with written notice of such
disclosure reasonably in advance thereof to the extent reasonably practicable
and reasonable measures will be taken to assure confidential treatment of such
information, including such measures as may be reasonably requested by the
disclosing Party with respect to such Confidential Information;
(c)    made by such Party, in connection with the performance of this Agreement,
to such Party’s Affiliates, licensees or sublicensees, directors, officers,
employees, consultants, representatives or agents, or to other Third Parties, in
each case on a need to know basis and solely to use such information for
business purposes relevant to and permitted by this Agreement, and provided that
each individual and entity to whom such Confidential Information is disclosed is
bound in writing to non-use and non-disclosure obligations no less than
substantially as restrictive as those set forth in this Agreement and (ii) the
Party making such disclosure shall be liable for such Third Parties’ compliance
with such obligations; or
(d)    made by such Party to existing or potential acquirers, existing or
potential collaborators, licensees, licensors, sublicensees, investment bankers,
accountants, attorneys, existing or potential investors, merger candidates,
partners, venture capital firms or other financial institutions or investors for
use of such information for business purposes relevant to this Agreement or for
due diligence in connection with the financing, licensing or acquisition of such
Party (or such Party’s acquisition of, or merger with, a Third Party), and
provided that (i) each individual and entity to whom such Confidential
Information is disclosed is bound in writing to non-use and non-disclosure
obligations (or in the case of attorneys or accountants, an equivalent
professional duty of confidentiality) at least as restrictive as those set forth
in this Agreement and the Party making such disclosure shall be liable for such
Third Parties’ compliance with such obligations.
7.3    Publicity. Press releases or other similar public communication by either
Party not required by any applicable law, rule, or regulation or the
requirements of any stock exchange to which a Party is subject and disclosing
the existence or terms of this Agreement, or concerning either Party’s
performance or exercise of its rights under this Agreement, will require the
advance written approval of the other Party, provided that BVI will not
unreasonably withhold, condition, or delay any such approval sought by MPI. The
foregoing notwithstanding, communications required by any applicable law, rule,
or regulation or the requirements of any stock exchange to which a Party is
subject, and disclosures of information for which consent has previously been
obtained, will not require advance approval, but will be provided to the other
Party as soon as practicable after the release or communication thereof,
provided that, with respect to any such communications required by any
applicable law, rule, or regulation or the requirements of any stock exchange to
which a Party is subject, the Party required to make such

 
22

 

- .

--------------------------------------------------------------------------------




disclosure shall, to the extent reasonable practicable and such disclosure does
not include information for which consent has previously been obtained, provide
the other Party a reasonable opportunity to review and comment on such
communications.
8.
TERM AND TERMINATION

8.1    Term. This Agreement shall become effective on the Effective Date and
shall continue, on a country-by-country and Product-by-Product basis, until the
earlier of (i) the expiration of the Royalty Term for a particular Product in a
particular country or (ii) the effective date of termination pursuant to Section
8.2 or 8.3 (the period from the Effective Date until such expiration or
termination, the “Term”). Upon expiration of this Agreement pursuant to clause
(i) above with respect to a particular Product and country, MPI and its
Affiliates shall have, and are hereby granted, the perpetual, unrestricted,
irrevocable, fully-paid, royalty-free, exclusive right, with rights of
sublicense, to make, have made, use, sell, offer for sale, and import such
Product in such country in the Field.
8.2    Termination for Material Breach. If either Party materially breaches this
Agreement at any time, the non-breaching Party shall have the right to terminate
this Agreement by written notice to the breaching Party, if such material breach
is not cured within ninety (90) Calendar Days (forty-five (45) Calendar Days
with respect to undisputed payment defaults) of such written notice or if such
breach cannot be reasonably cured within 90 days, but the breaching Party has
commenced reasonable actions to cure such breach, then such longer period as may
be required to cure such breach provided that the breaching Party continues to
diligently cure such breach, and (b) the non-breaching Party provides notice
confirming such termination within thirty (30) Calendar Days following the
expiration of such ninety (90) or forty-five (45) Calendar Day period, as
applicable, without cure of such material breach. The foregoing notwithstanding,
if such material breach is cured or remedied or shown to be non-existent or not
material within the aforesaid ninety (90) or forty-five (45) Calendar Day
period, as applicable, the non-breaching party’s notice(s) hereunder shall be
automatically withdrawn and of no effect.
8.3    Termination for Convenience by MPI. This Agreement may be terminated by
MPI, in its sole discretion, upon sixty (60) Calendar Days’ written notice to
BVI.
8.4    Effects of Termination.
(a)    Upon any termination of this Agreement other than the expiration of this
Agreement or a termination of this Agreement by MPI pursuant to Section 8.2, MPI
shall cease all Development and Commercialization of the Products, provided that
MPI shall have the right, subject to MPI’ s payment of royalties as required
under Section 3.2, of selling, within twelve (12) months of the date this
Agreement is terminated (the “Termination Date”), any finished Products or
Products in inventory or the process of manufacture as of the Termination Date.
(b)    Notwithstanding any provision herein to the contrary, in the event (A)
MPI or an Affiliate thereof has entered into any sublicense agreement granting
any Third Party rights to Develop and/or Commercialize Products as permitted by
this Agreement, (B) this Agreement is

 
23

 

- .

--------------------------------------------------------------------------------




terminated, and (C) such sublicense is in effect as of such termination, such
sublicense granted hereunder and such Sublicensee’s rights under such sublicense
will survive

 
24

 

- .

--------------------------------------------------------------------------------




such termination, with BVI as the Sublicensee’s direct licensor, provided that
such Sublicensee delivers to BVI within ninety (90) Calendar Days after
termination of this Agreement a license agreement, executed by such Sublicensee
and proposed thereby for execution by BVI, that is consistent with the terms and
conditions set forth in this Agreement with respect to the BVI Technology, as
reasonably modified to be no greater in scope than the scope of the sublicense
granted to Sublicensee with respect to territory, duration/term of sublicense
grant, Products, fields of use, etc. (e.g. if the Sublicensee’s sublicense, as
in effect immediately prior to such termination, included rights and obligations
only with respect to a particular Product, country, and/or indication, the New
License Agreement shall only include rights and obligations with respect to such
a particular Product, country, and/or indication) (such a license agreement, a
“New License Agreement”), provided, further, that (a) such New License Agreement
shall not be required to impose any obligations on such Sublicensee in excess of
those obligations of MPI under this Agreement corresponding to such
Sublicensee’s rights to BVI Technology, and BVI shall not be entitled to impose
any additional obligations on such Sublicensee as a condition to BVI’ s
execution of a New License Agreement therewith; and (b) BVI shall not have any
obligations to such Sublicensee in excess of those obligations corresponding to,
and consistent with, those of BVI set forth in this Agreement with respect to
the applicable rights of such Sublicensee to BVI Technology. BVI shall promptly
(but in any event, within two Business Days) execute any New License Agreement,
provided that all of the conditions thereto for the benefit of BVI in subclauses
(a) — (b) above have been materially satisfied, and BVI shall not require, as a
condition to its exercise of any New License Agreement, that any Sublicensee
assume any obligations or liabilities in connection with the rights to BVI
Technology that are greater than the corresponding obligations and liabilities
of MPI under this Agreement.
(c)    Upon termination of this Agreement by MPI pursuant to Section 8.3 or BVI
pursuant to Section 8.2 where there are no Sublicensees on the Effective Date of
such termination, the following shall apply:
(i)    at BVI’ s written request, MPI shall promptly provide to BVI all
documents, materials, instruments, records and data (m) generated or developed
solely by MPI solely in connection with the Development of the Product during
the term of this Agreement, (n) in MPI’ s possession and Control and (o)
necessary to make, use, develop, sell or seek regulatory approval to market,
solely the Products (provided that MPI shall be allowed to retain one copy)
(collectively, “MPI Know-How”), including the following generated or developed
solely by MPI and solely in connection with the Development of the Product: (w)
all preclinical data, human clinical experience database and any other data or
information in its possession and Control that is necessary to make, use,
develop, sell or seek regulatory approval to market solely the Product; (x) all
Regulatory Approvals and related filings in its possession and Control related
solely to the Products; (y) copies of all material Know-How in its possession
and Control necessary to make, use, develop, sell or seek regulatory approval to
market solely the Products; and (z) copies of all correspondence in its
possession and Control with the FDA or equivalent foreign Regulatory Authorities
relating solely to the Products;
(ii)    MPI shall provide BVI with a report summarizing its Development
activities and the results up to termination;

 
25

 

- .

--------------------------------------------------------------------------------




(iii)    MPI shall be deemed without any further action to have granted to BVI a
non-exclusive, worldwide, royalty-bearing license (including the right to grant
sublicenses), under the (m) MPI Know-How and (n) Patents Controlled by MPI on
the effective date of termination solely covering inventions (x) conceived and
reduced to practice by MPI solely in connection with the Development of the
Product and (y) necessary to make, use and sell Product, for use by BVI as
reasonably necessary to develop, have developed, make, have made, use, have
used, offer for sale, sell, have sold, import and have imported the Products. If
MPI terminates this Agreement for its convenience, then MPI will not grant such
rights to any third party for Products in the Cardiovascular Field or treating
myeloproliferative disorders (the “BVI Field”). In the event this Agreement is
terminated for MPI’s breach of this agreement, MPI will negotiate terms and
conditions of an exclusive license agreement in the BVI Field with BVI in good
faith.
Section 2.2 shall apply mutatis mutandis to any sublicense of the rights granted
by MPI under this Section 8.4(c)(iii) as they apply to MPI and, solely for such
purpose, each reference in each such Section (and any related defmitions) to (A)
MPI shall be deemed to be a reference to BVI, (B) BVI shall be deemed to be a
reference to MPI and (C) a Sublicensee shall be deemed to be a reference to a
licensee or sublicensee of BVI. BVI shall pay MPI a royalty equal to 3% of Net
Sales. For purposes of this Section 8.4(c)(iii), the definition of “Net Sales,”
and Sections 3.6 through 7.14 shall apply mutatis mutandis to the calculation,
payment, recording, and auditing of BVI’s obligations to pay royalties under
this Section 8.4(c)(iii) as they apply to MPI and, solely for such purpose, each
reference in each such Section (and any related definitions) to (M) MPI shall be
deemed to be a reference to BVI, (N) BVI shall be deemed to be a reference to
MPI and (0) a Sublicensee shall be deemed to be a reference to a licensee or
sublicensee of BVI. In the event BVI breaches any provision of this Section
8.4(c)(iii), MPI shall have the right to terminate the license and all of the
rights granted to BVI under this Section 8.4(c)(iii) upon thirty (30) days
written notice, unless such breach is cured within such thirty (30) day period.
Upon such termination MPI shall cease all use, and destroy all copies, of MPI
Know-How.
8.5    Remedies. Any rights or remedies set forth in this Section 8 are not
exclusive, and shall not limit any other legal or equitable remedies that are
available to the Parties
8.6    Survival. Termination or expiration of this Agreement for any reason will
be without prejudice to any rights that will have accrued to the benefit of any
Party prior to such termination or expiration, and any termination or expiration
of this Agreement shall not relieve either Party of any obligation which has
accrued prior to the effective date of such termination or expiration, which
obligations shall remain in full force and effect. The following provisions
shall survive any expiration or termination of this Agreement: Sections 1, 7,
8.4, 8.6, 10, 11 and 12, together with any Sections referenced in such surviving
provisions or necessary to give them effect.

 
26

 

- .

--------------------------------------------------------------------------------




9.
REPRESENTATIONS AND WARRANTIES

9.1    Representations and Warranties of BVI. BVI represents and warrants to MPI
as follows:
(a)    BVI is a corporation, duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation, with full
corporate power and authority to operate its properties and to carry on its
business as presently conducted.
(b)    BVI has full power and authority to execute, deliver and perform this
Agreement. There are no liens or other encumbrances on the BVI Technology, BVI
Transferred Regulatory Filings, or any part of either of the foregoing which
would interfere with the rights granted, or assignment of assets, to MPI
hereunder. This Agreement constitutes the legally binding and valid obligation
of BVI, enforceable in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, moratorium and other laws affecting
creditors’ rights generally.
(c)    The execution, delivery and performance by BVI of this Agreement and the
consummation of the transactions contemplated hereby will not result in any
violation of, conflict with, result in a breach of or constitute a default under
any contract or agreement to which BVI or any Affiliate thereof is a party.
(d)    There is no action, suit, proceeding or investigation pending or, to
BVI’s and its Affiliates’ knowledge, currently threatened orally or in writing
against or affecting BVI or any Affiliate thereof that questions the validity of
this Agreement, the validity or ownership of any BVI Patent(s), or the right of
BVI to enter into this Agreement or consummate the transactions contemplated
hereby and, to BVI’s and its Affiliates’ knowledge, there is no basis for the
foregoing.
(e)    To the best of BVI’s and its Affiliates’ knowledge, no consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with, any federal, state or local governmental authority,
or any Third Party, on the part of BVI or any Affiliate thereof is required in
connection with the execution, delivery and performance of this Agreement.
(f)    To the best of BVI’s and its Affiliates’ knowledge, BVI has disclosed in
writing to MPI all Patents Controlled by BVI or its Affiliates as of the
Effective Date which Cover any Products, or which are necessary or appropriate
to develop, manufacture and commercialize Products in the Field, and all such
Patents are set forth on Schedule 1.5 attached hereto.
(g)    There are no inventors of BVI Patents other than those listed as
inventors on the Initial BVI Patents as they exist as of the Effective Date, and
no BVI Patents are subject to any assignment of obligation of assignment, in
whole or in part, to any Third Party.

 
27

 

- .

--------------------------------------------------------------------------------




(h)    No research or Development of the BVI Technology, manufacture of
Products, or research leading to the inventions Covered by the BVI patents was
supported

 
28

 

- .

--------------------------------------------------------------------------------




in whole or part by funding or grants by any governmental agency or
philanthropic or charitable organization.
(i)    The BVI Technology is wholly-owned by BVI, free and clear of all
mortgages, pledges, charges, liens, equities, security interests, shop rights,
or other encumbrances or similar agreements, or any other obligation, except as
disclosed on Schedule 9.1.
(j)    No Third Party or Affiliate of BVI has any rights or ownership interest
in any BVI Technology, and neither BVI nor any Affiliate thereof obtained rights
to any of the BVI Technology by license or any similar contract or agreement
with any Third Party or Affiliate of BVI.
(k)    Neither BVI nor any Affiliate thereof is aware of any Third Party
intellectual property rights (including any Patent(s)) that were (prior to the
Effective Date) or would be (following the Effective Date) infringed,
misappropriated, or otherwise violated by the, or that are reasonably required
for the anticipated, use, manufacture, sale, import, export, Development, or
Commercialization of any Products or any Delivery Device(s) previously used, or
that would reasonably required, for the delivery or administration of any
Product.
(l)    BVI is not aware of, and does not own or control (by license or
otherwise), any intellectual property rights (including but not limited to any
Patent(s)) claiming or concerning (i) any Delivery Device(s) used with respect
to any Product prior to the Effective Date, or any portion or component thereof,
or (ii) the use or manufacture of any of the foregoing.
(m)    No written or oral communication has been received by BVI or any
Affiliate thereof, and no investigation, regulatory enforcement action
(including seizure, injunction, civil penalty or criminal action) or any related
Governmental Authority or Regulatory Authority review is or, in respect of any
Product, to the knowledge of the BVI or any Affiliate thereof, was at any time
pending or is threatened by any Governmental Authority or Regulatory Authority
with respect to (i) any alleged or actual violation by the BVI, any Affiliate
thereof, or any contractor of either of the foregoing of any permit, Applicable
Law or other requirement of any Governmental Authority or Regulatory Authority
relating to the operations conducted by or on behalf of BVI or any Affiliate
thereof with respect to any Product or BVI Technology or (ii) any alleged or
actual failure to have or maintain in effect all permits required in connection
with the operations conducted by or on behalf of BVI or any Affiliate thereof
with respect to any Product or BVI Technology. Neither BVI or any Affiliate
thereof has received from the FDA, the U.S. Drug Enforcement Administration
(“DEA”), or any similar state, local, federal, or foreign Governmental Authority
or Regulatory Authority any written notice regarding the approvability or
approval of any Products. With respect to any Products, no officer, employee or,
to the knowledge- of BVI or any Affiliate thereof, agent of the BVI has made any
untrue statement of a material fact or a fraudulent statement to the FDA, DEA or
any similar state, local, federal, or foreign Governmental Authority or
Regulatory Authority, failed to disclose any material fact required to be
disclosed to the FDA, the

 
29

 

- .

--------------------------------------------------------------------------------




DEA or any similar state, local, federal, or foreign Governmental Authority or
Regulatory Authority, or committed an act, made a statement or failed to make a
statement that, at the time such act, statement or omission was made, could
reasonably be expected to provide a basis for the FDA, the DEA or any similar
state, local, federal or foreign Governmental Authority or Regulatory Authority
to invoke the FDA’s policy respecting “Fraud, Untrue Statements of Material
Facts, Bribery, and Illegal Gratuities” set forth in 56 Fed. Reg. 46191
(September 10, 1991) or any similar policy, nor has any director, officer,
employee or, to the knowledge of BVI or any Affiliate thereof, agent of BVI or
any Affiliate thereof been convicted of any crime or engaged in any conduct for
which debarment is mandated by 21 U.S.C. Article 335a(a) (or any similar law,
rule, or regulation) or authorized by 21 U.S.C. Article 335a(b) (or any similar
law, rule, or regulation inside the United States or in any jurisdiction outside
the United States).
(n)    To the knowledge of BVI and its Affiliates, BVI and its Affiliates have
taken all reasonable actions necessary or appropriate to preserve the
confidentiality of all trade secrets, proprietary and other confidential
information material to Products and BVI Technology.
(o)    Neither BVI nor any Affiliate thereof is aware of any Third Party
activities which would constitute misappropriation or infringement of any BVI
Technology.
(p)    BVI owns all right, title, and interest to the Transferred Regulatory
Filings free and clear of all liens, claims, and encumbrances (except as
disclosed on Schedule 9.1), the Transferred Regulatory Filings constitute the
only Regulatory Filings concerning any Product made or submitted prior to the
Effective Date, and there are no Regulatory Approvals or other Regulatory
Filings in place or effective in any jurisdiction with respect to any Product.
(q)    Except as disclosed on Schedule 9.1, the Transferred Regulatory Filings
are and have been filed, updated, and maintained in accordance with Applicable
Laws and pharmaceutical industry standards, and neither BVI nor any Affiliate
thereof has received nor been the subject of, nor is aware of any information
for which one would reasonably expect BVI or any Affiliate thereof to receive or
be the subject of, any correspondence or other action on the part of any
Regulatory Authority which would or could reasonably be expected to have a
material adverse effect on any study with respect to the Product or on the
Development or Commercialization of any Product.
(r)    All information provided to MPI, its Affiliates, and their employees,
officers, directors, agents, and other representatives by or on behalf of BVI or
any Affiliate thereof with respect to Products and the BVI Technology has been
accurate, and there is no information known to, or in the possession or control
of, BVI or any Affiliate thereof related to any Product or the BVI Technology
that has not been provided to MPI prior to the Effective Date.

 
30

 

- .

--------------------------------------------------------------------------------




(s)    All Clinical Trial Material has been manufactured, handled, shipped, and
stored in accordance with Applicable Laws and GMP and strictly conforms to the
specifications therefor set forth on Schedule 4.2 attached hereto (the
“Specifications”).
(t)    All Development of Product performed prior to the Effective Date was
performed in accordance with GLP, GCP, and all Applicable Laws, all human
clinical studies of Products performed prior to the Effective Date were
performed in accordance with the protocols established therefor, and all Product
or placebo administered to patients or subjects in any such studies was, and any
Delivery Device(s) used in any such studies were, manufactured, handled,
shipped, and stored in accordance with GMP, Applicable Laws, and the
Specifications.
9.2    Representations and Warranties of MPI. MPI represents and warrants to BVI
as follows as of the Effective Date:
(a)    MPI is a limited liability company, duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization, with full
power and authority to operate its properties and to carry on its business as
presently conducted.
(b)    MPI has full power and authority to execute, deliver and perform this
Agreement. This Agreement constitutes the legally binding and valid obligations
of MPI, enforceable in accordance with their terms, except as such enforcement
may be limited by applicable bankruptcy, moratorium and other laws affecting
creditors’ rights generally.
(c)    The execution, delivery and performance by MPI of this Agreement and the
consummation of the transactions contemplated thereby will not result in any
violation of, conflict with, result in a breach of or constitute a default under
any contract or agreement material to MPI, its business or its assets.
(d)    No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any federal, state or
local governmental authority on the part of MPI is required in connection with
the execution, delivery and performance of this Agreement.
(e)    There is no action, suit, proceeding or investigation pending or, to MPI’
s knowledge, currently threatened against or affecting MPI or that questions the
validity of this Agreement, or the right of MPI to enter into this Agreement or
consummate the transactions contemplated hereby and, to MPI’s knowledge, there
is no reasonable basis for the foregoing.
9.3    Disclaimer. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN THIS
AGREEMENT, INCLUDING SECTIONS 9.1 AND 9.2, AS APPLICABLE, THE PARTIES MAKE NO
REPRESENTATIONS AND GRANT NO WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR
BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND THE PARTIES EACH SPECIFICALLY
DISCLAIM ANY OTHER WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS OR IMPLIED,
INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR
USE OR PURPOSE, OR AS TO THE SUCCESS OR LIKELIHOOD OF

 
31

 

- .

--------------------------------------------------------------------------------




SUCCESS OF THE RESEARCH, DEVELOPMENT OR COMMERCIALIZATION OF THE COMPOUND OR
PRODUCT UNDER THIS AGREEMENT.
10.
INDEMNITIES; LIMITS ON LIABILITY

10.1    Indemnification by BVI. Subject to Section 10.3, BVI hereby agrees to
defend, indemnify and hold harmless MPI, its Affiliates, Sublicensees, any
contractors of any of the foregoing, and each of their directors, officers,
employees, agents, and other representatives (“MPI Indemnitees”) from and
against all suits, claims, proceedings or causes of action brought by Third
Parties (“Claims”), and all associated damages, liabilities, expenses and/or
loss, including reasonable legal expenses and reasonable attorneys’ fees
(“Losses”), to the extent arising out of BVI’ s, its Affiliates’, or BVI’ s or
its Affiliates’ officers’, directors’, employees’, contractors’, agents’, or
other representatives’ (i) negligence or willful misconduct, (ii) breach of any
warranty by BVI under Sections 4.2, 7 or 9.1 of this Agreement, (iii) failure to
comply with any Applicable Law, except in each case to the extent resulting from
any MPI Indemnitee’s: (A) negligence or willful misconduct, (B) breach of this
Agreement, or (C) failure to comply with any Applicable Laws.
10.2    Indemnification by MPI. Subject to Section 10.3, MPI hereby agrees to
indemnify, defend and hold BVI, its Affiliates, and BVI’s and its Affiliates’
officers, directors, employees, contractors, agents, and other representatives
(collectively, “BVI Indemnitees”) harmless from and against any Losses resulting
from Claims brought against any BVI Indemnitee(s) resulting from MPI’s, its
Affiliates’, Sublicensees’ or any MPI Representative’s (i) negligence or willful
misconduct, (ii) breach of Section 7 or 9.2 of this Agreement, or (iii) failure
to comply with Applicable Laws, except to the extent such Losses result from any
BVI Indemnitee’s (A) negligence or willful misconduct, (B) breach of this
Agreement, or (C) failure to comply with any Applicable Laws.
10.3    Indemnification Procedures. Each Party’s agreement to indemnify, defend,
and hold harmless under Section 10.1 or 10.2, as applicable, is conditioned upon
the indemnified party (a) providing written notice to the indemnifying Party of
any claim, demand or action arising out of the indemnified matter as soon as
reasonably possible, and in any event no later than within thirty (30) Calendar
Days after the indemnified Party has actual knowledge of such claim, demand or
action, (b) permitting the indemnifying Party to assume control over the
investigation of, preparation and defense against, and settlement or voluntary
disposition of any such claim, demand or action, (c) assisting the indemnifying
Party, at the indemnifying Party’s reasonable expense, in the investigation,
preparation, defense, and settlement or voluntary disposition of any such claim,
demand or action, and (d) not compromising, settling, or entering into any
voluntary disposition of any such claim, demand or action without the
indemnifying Party’s prior written consent, which consent shall not be
unreasonably withheld; provided, however, that, if the party entitled to
indemnification fails to promptly notify the indemnifying Party pursuant to the
foregoing clause (a), the indemnifying Party will only be relieved of its
indemnification obligation to the extent materially prejudiced by such failure.
In no event may the indemnifying Party compromise, settle, or enter into any
voluntary disposition of any claim, demand or action in any manner that admits
material fault or wrongdoing on the part of the indemnified party or incurs
non-indemnified liability

 
32

 

- .

--------------------------------------------------------------------------------




on the part of the indemnified party without the prior written consent of the
indemnified party, and in no event may the indemnifying Party

 
33

 

- .

--------------------------------------------------------------------------------




settle, compromise, or agree to any voluntary disposition of any matter subject
to indemnification hereunder in any manner which may adversely affect any
portion of the BVI Technology, or MPI’s ability to exploit BVI Technology,
without MPI’s prior written consent.
10.4    Limitation of Liability. IN NO EVENT SHALL EITHER PARTY OR ITS
AFFILIATES BE LIABLE TO THE OTHER PARTY FOR ANY PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES ARISING OUT OF A BREACH OF THIS AGREEMENT, PROVIDED THAT,
NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE FOREGOING SHALL NOT BE CONSTRUED
TO LIMIT THE INDEMNITY OBLIGATIONS SET FORTH IN SECTIONS 10.1 AND 10.2, BVI’S OR
ITS AFFILIATES DIRECT OR INDIRECT VIOLATION OF THE EXCLUSIVE RIGHTS GRANTED TO
MPI HEREUNDER OR EITHER PARTY’S LIABILITY FOR A BREACH OF SECTION 7.
10.5    Insurance. Each party shall carry and maintain insurance of the types
and in amounts which are reasonable and customary in the U.S. pharmaceutical
industry for companies of comparable size and activities. Such insurance will
insure against all liability, including but not limited to, bodily injury or
property damage arising out of the manufacture, sale, distribution, marketing,
Development or Commercialization of Products. Such insurance shall include
commercial general liability insurance, including product liability insurance,
which coverage shall have limits of liability which are commercially reasonable
for the U.S. pharmaceutical industry. Notwithstanding the foregoing, (i) BVI
shall not be required to obtain product liability insurance and (ii) MPI shall
not be required to obtain product liability insurance until such time as it
doses a patient with Product in human clinical trials. Such coverage shall be
maintained by each party for not less than three (3) Calendar Years following
expiration or termination of this Agreement or if such coverage is of the
“claims made” type, for five (5) Calendar Years following expiration or
termination of this Agreement. Upon written request from a party, the other
party shall promptly provide written evidence (e.g., certificates) of such
insurance that is reasonably satisfactory to the requesting Party.

 
34

 

- .

--------------------------------------------------------------------------------




11.    DISPUTE RESOLUTION. In the event that a dispute arises between the
Parties in the course of this Agreement, the dispute will be referred to the
attention of the Chief Executive Officer of BVI and the Chief Executive Officer
of MPI or their designees (or, in the case of a Party that does not have a Chief
Executive Officer, the highest-ranking executive officer thereof or their
designee) (the “Executive Officers”). The Executive Officers will meet as soon
as reasonably possible thereafter and in good faith attempt to resolve such
dispute. If, within thirty (30) Calendar Days after referral of such dispute to
the Executive Officers by either Party, the Executive Officers are unable to
resolve such dispute, either Party will have the right to have the dispute
resolved by binding arbitration, initiated by either Party on fifteen (15)
Business Days notice to the other Party following the expiration of the thirty
(30) Calendar Day period referenced above (the “Initiation Notice”), under the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”)
then pertaining (available at www.adr.org), except where those rules conflict
with this provision, in which case this provision controls, applying the laws of
the State of New York, without regards to its conflicts of law provisions,
before three (3) independent, neutral arbitrators experienced in the
pharmaceutical industry and licensing transactions in such industry. The place
of arbitration shall be New York, New York. BVI and MPI shall each be entitled
to select one (1) such arbitrator, with the two (2) such arbitrators so selected
selecting the third (3rd) such arbitrator. In the event either Party fails to
select its arbitrator within fifteen (15) Business Days of the Initiation
Notice, the arbitrator selected by the other Party within such fifteen (15)
Business Day period shall be entitled to select such arbitrator. The arbitration
shall be conducted in English. The decision of the arbitrators will be final and
binding on the Parties, and any decision of the arbitrators may be enforced in
any court of competent jurisdiction. Each Party shall bear its own expenses and
an equal share of the reasonable, documented expenses of the arbitration panel
and any fees required by AAA to submit such matter to arbitration, unless the
panel determines that any such fees or expenses are to be paid by the
non-prevailing Party. Notwithstanding the foregoing, either Party may seek
injunctive, equitable, or similar relief from a court of competent jurisdiction
in accordance with Section 12.5 as necessary to enforce its rights hereunder
without the requirement of arbitration
12.
MISCELLANEOUS

12.1    Force Majeure. Neither Party shall be held liable or responsible to the
other Party, nor be deemed to have defaulted under or breached this Agreement,
for failure or delay in fulfilling or performing any term of this Agreement, to
the extent, and for so long as, such failure or delay is caused by or results
from causes beyond the reasonable control of the affected Party, including fire,
floods, embargoes, power shortage or failure, acts of war (whether war be
declared or not), insurrections, riots, terrorism, civil commotions, strikes,
lockouts or other labor disturbances, acts of God or any acts, omissions or
delays in acting by any governmental authority or the other Party, provided
that, notwithstanding the foregoing, the payment of amounts due under this
Agreement may not be delayed due to a force majeure affecting the Party required
to make such payment.
12.2    Assignment. Neither Party may assign this Agreement, or any of its
rights or obligations hereunder without the other Party’s prior written consent,
provided that (X) neither Party will unreasonably withhold, condition, or delay
any such consent sought by the other Party; and (Y) each Party will,
notwithstanding anything to the contrary, be entitled, without the other Party’s
prior written consent, to assign or transfer this Agreement: (i) in connection
with the transfer or sale

 
35

 

- .

--------------------------------------------------------------------------------




of all or substantially all of such Party’s assets or business (or that portion
thereof related to the subject matter of this Agreement), (ii) in the event of
such Party’s merger, consolidation, reorganization, change of control or similar
transaction, or (iii) to an Affiliate of such Party. Any permitted assignee of
either Party will, as a condition to such assignment, assume all obligations of
its assignor arising under this Agreement following such assignment. Any
purported assignment by a Party of this Agreement, or any of such Party’s rights
or obligations hereunder, in violation of this Section 12.2 will be void.
12.3    Severability. If one or more provisions of this Agreement is held to be
invalid, illegal or unenforceable, the Parties shall substitute, by mutual
consent, valid provisions for such invalid, illegal or unenforceable provisions
which valid provisions are, in their economic effect, sufficiently similar to
the invalid provisions that it can be reasonably assumed that the Parties would
have entered into this Agreement with such provisions. In the event that such
provisions cannot be agreed upon, the invalidity, illegality or unenforceability
of one or more provisions of the Agreement shall not affect the validity of this
Agreement as a whole.

 
36

 

- .

--------------------------------------------------------------------------------




12.4    Notices. Any notice, consent or report required or permitted to be given
or made under this Agreement by one Party to the other Party shall be in English
and in writing, delivered personally or by U.S. first class mail or express
courier providing evidence of receipt, postage prepaid (where applicable), at
the following address for a Party (or such other address for a Party as may be
specified by like notice):
To MPI:
To BVI:
557 Seventh Street
16506 Los Morros
Brooklyn, NY 11215
PO Box 2343
Attn: Dan DiPietro
Rancho Santa Fe, CA 92067
Attn: John Parrish



All such notices, consents or reports shall be effective upon receipt.
12.5    Applicable Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the state of New York, without regard
to the conflicts of law principles that would provide for application of the law
of a jurisdiction other than the state of New York and excluding the United
Nations Convention on Contracts for the International Sales of Goods. Subject to
Section 14, each Party (a) irrevocably submits to the exclusive jurisdiction in
the United States District Court for the Southern District of New York located
in New York, New York and any State courts sitting in New York, New York
(collectively, the “Courts”), for purposes of any action, suit or other
proceeding arising out of this Agreement, and (b) agrees not to raise any
objection at any time to the laying or maintaining of the venue of any such
action, suit or proceeding in any of the Courts, irrevocably waives any claim
that such action, suit or other proceeding has been brought in an inconvenient
forum and further irrevocably waives the right to object, with respect to such
action, suit or other proceeding, that such Courts do not have any jurisdiction
over such Party.
12.6    Entire Agreement. This Agreement (including the Schedules or Exhibits
attached hereto) contains the entire agreement by the Parties with respect to
the subject matter hereof and supersedes any prior or contemporaneous express or
implied agreements, understandings and representations, either oral or written,
which may have related to the subject matter hereof in any way.
12.7    Interpretation. The captions to the several Sections of this Agreement
are not a part of this Agreement, but are included for convenience of reference
and shall not affect its meaning or interpretation. In this Agreement: (a) the
word “including” shall be deemed to be followed by the phrase “without
limitation”, “including but not limited to”, or like expression; (b) the
singular shall include the plural and vice versa; and (c) masculine, feminine
and neuter pronouns and expressions shall be interchangeable. The Parties
expressly agree that any ambiguity in this Agreement shall not be construed
against the Party who drafted this Agreement or the relevant provision hereof.
12.8    Independent Contractors. It is expressly agreed that MPI and BVI shall
be independent contractors and that the relationship between the two Parties
shall not constitute a partnership, joint venture or agency or other fiduciary
relationship. Neither MPI nor BVI shall

 
37

 

- .

--------------------------------------------------------------------------------




have the authority to make any statements, representations or commitments of any
kind, or to take any action, which shall be binding on the other Party, without
the prior written consent of the other Party to do so.
12.9    Waiver; Amendment. Except as otherwise expressly provided in this
Agreement, any term of this Agreement may be waived only by a written instrument
executed by a duly authorized representative of the Party waiving compliance.
The delay or failure of any Party at any time to require performance of any
provision of this Agreement shall in no manner affect such Party’s rights at a
later time to enforce the same. This Agreement may be amended, and any term of
this Agreement may be modified, only by a written instrument executed by a duly
authorized representative of each Party.
12.10    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective legal representatives, successors
and permitted assigns.
12.11    Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile and other
electronically scanned signatures shall have the same effect as their originals.
12.12    United States Dollars. References in this Agreement to “Dollars”,
“dollars”, or “$” shall mean the legal tender of the United States of America.
12.13    No Strict Construction. This Agreement has been prepared jointly and
shall not be strictly construed against either Party.
12.14    Responsibility for Affiliates. The Parties recognize that each Party
may perform some or all of its obligations, or exercise its rights, under this
Agreement through such Party’s Affiliates, provided, however, that each Party
shall remain responsible for the payment and performance by its Affiliates and
shall cause its Affiliates to comply with the provisions of this Agreement. Any
breach of any provision of this Agreement by any Affiliate of a Party shall be
deemed a breach hereof by such Party, with such Party being liable hereunder
with respect to such breach as if such Party itself had breached this Agreement.
[SIGNATURE PAGE TO FOLLOW.]

 
38

 

- .

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement by their proper
officers as of the date and year first above written.


BIOVASCULAR, INC.




BY: /s/ John H. Parrish   


NAME: John H. Parrish   


TITLE: President/CEO   


MILLS PHARMACEUTICALS, LLC




BY: /s/ Peter Barber   


NAME: Peter Barber   


TITLE: Manager   










 
39

 

- .

--------------------------------------------------------------------------------




SCHEDULE 1.5
BVI Patents
1.
US patent 6,585,995 B1

2.
US Patent Application 20130022671

3.
Issued UK Patent GB 2462022B

4.
Issued UK Patent GB 2460915B

5.
PCT/US2009/003632 (Publication No. WO 2010/005480) and related regional and
national applications






 
40

 

- .

--------------------------------------------------------------------------------




SCHEDULE 3.1
Post Closing Deliverables
1.
Executed payoff letter with Pharmaceuticals International, Inc. (“Pii”) that is
satisfactory to MPI and includes an agreement to release all data, information
and material currently held by Pii without further compensation to Pii by MPI.

2.
Executed Consent and Assignment Agreement between Comerica Bank, BVI and MPI.

3.
Amended and Executed Forbearance Agreement with Comerica Bank.

4.
Written confirmation from Anapharm Inc. or it successor that it will release all
data and methods currently under its control without further compensation by
MPI.

5.
Authorization letter directing former service providers to disclose confidential
information, reports and data generated on BVI’s behalf to MPI.




 
41

 

- .

--------------------------------------------------------------------------------




SCHEDULE 3.8
Amounts to be paid to Comerica Bank
1.
$[***] of the $[***] due pursuant to Section 3.1 shall be paid to Comerica Bank

2.
[***]% of all royalty payments due pursuant to Section 3.2 shall be paid to
Comerica Bank

3.
The following amounts due pursuant to Section 3.5 with respect to Products
outside of the Cardiovascular Field:

a.
$[***] of the $[***] due pursuant to Section 3.5 upon commencement of Phase 2
Clinical Trial under an IND submitted by MPI or its Sublicensee shall be paid to
Comerica Bank

b.
$[***] of the $[***] due pursuant to Section 3.5 upon commencement of Phase 3
Clinical Trial under an IND submitted by MPI or its Sublicense shall be paid to
Comerica Bank

c.
$[***] of the $[***] due pursuant to Section 3.5 upon acceptance by FDA of an
NDA submitted by MPI or its Sublicensee shall be paid to Comerica Bank

d.
$[***] of the $[***] due pursuant to Section 3.5 upon acceptance by FDA of an
NDA submitted by MPI or its Sublicensee shall be paid to Comerica Bank

e.
The lesser of (i) $[***] due pursuant to Section 3.5 or (ii) an amount equal to
the remaining balance of the Indebtedness (as defined in the Consent and
Assignment Agreement between Comerica Bank, BVI and MPI) owed by BVI to Comerica
upon the First Commercial Sale in two of the following five countries: France,
Germany, Spain, Italy; and the United Kingdom.

4.
The following amounts due pursuant to Section 3.5 with respect to Products in
the Cardiovascular Field:

a.
$[***] of the $[***] due pursuant to Section 3.5 upon commencement of Phase 2
Clinical Trial under an IND submitted by MPI or its Sublicensee shall be paid to
Comerica Bank

b.
$[***] of the $[***] due pursuant to Section 3.5 upon commencement of Phase 3
Clinical Trial under an IND submitted by MPI or its Sublicense shall be paid to
Comerica Bank

c.
$[***] of the $[***] due pursuant to Section 3.5 upon acceptance by FDA of an
NDA submitted by MPI or its Sublicensee shall be paid to Comerica Bank

d.
$[***] of the $[***] due pursuant to Section 3.5 upon acceptance by FDA of an
NDA submitted by MPI or its Sublicensee shall be paid to Comerica Bank

e.
The lesser of (i) $[***] due pursuant to Section 3.5 or (ii) an amount equal to
the remaining balance of the Indebtedness (as defined in the Consent and
Assignment Agreement between Comerica Bank, BVI and MPI) owed by BVI to Comerica
upon the First Commercial Sale in two of the following five countries: France,
Germany, Spain, Italy; and the United Kingdom.

 



 
42

 

- .

--------------------------------------------------------------------------------




SCHEDULE 4.1
Transferred Regulatory Filings
1.
US IND filed with the Division of Medical Imaging and Hematology Products of the
FDA.

2.
US IND filed with the Division of Cardiovascular and Renal Products of the FDA.

3.
IMPD filed with BfArM in Germany.

 



 
43

 

- .

--------------------------------------------------------------------------------




SCHEDULE 4.2
Clinical Trial Material
1.    Clinical trial material manufactured and stored at Pii



 
44

 

- .